BUTLER, District Judge.
The suit is for salvage services rendered to the respondent when on fire in dock at the port of Philadelphia.
There is no question that the services were rendered under "the circumstances above stated, and that they were meritorious.
The only controversy is about the extent of che services, and the necessities of the respondent at the time. It is admitted that the libelants are entitled to recover something; and $50 have been paid into’ court, on that account, with costs to the date of payment.
The only question, therefore, is, how much should the libelants receive?
, A large amount cf. testimony has been taken on the subject of the respondent’s peril, and the value of the services, which exhibits the usual amount of contradiction.
I have examined it with care, hut will not undertake to analyze and discuss it. It is sufficient to say that I do not believe the respondent’s peril was greal.
I think she would have been saved from destruction bv other sources of aid within her reach, though she might, and doubtless would, have suffered greater damage if the libelants had not gone to her assistance.
I do not think either of the libelants encountered serious risk in performing the services, though they weije both subjected to some danger.
In view of all the circumstances I believe they should receive $225.
As the tugs Schuyler and Tygert belong substantially to the same owners, it is not important, probably, to apportion the compensation between them. Nevertheless to avoid possible controversy on this subject, I will award $200 to the Schuyler and $25 to the Tygert, whose services were very slight. A decree may be entered accordingly.